Exhibit 99.1 for immediate release Bryan Hunt (650) 849-5823 Essex Announces Fourth Quarter 2011 and Annual Earnings Results Core Funds from Operations per Diluted Share for the Fourth Quarter Increased 18.1% Palo Alto, California – February 1, 2012 - Essex Property Trust, Inc. (NYSE:ESS) announces its fourth quarter 2011 and annual earnings results and related business activities. Funds from Operations ("FFO") for the quarter ended December 31, 2011, totaled $55.5 million or $1.55 per diluted share compared to $43.0 million, or $1.31 per diluted share for the quarter ended December 31, 2010. The Company's Core FFO, excluding non-core items, totaled $54.0 million, or $1.51 per diluted share for the quarter ended December 31, 2011, which is an increase of 18.1% compared to $42.0 million or $1.28 per diluted share for the quarter ended December 31, 2010. Funds from Operations ("FFO") for the year ended December 31, 2011, totaled $200.2 million or $5.74 per diluted share compared to $171.4 million, or $5.35 per diluted share for the year ended December 31, 2010. The Company's Core FFO, excluding non-core items, totaled $196.8 million, or $5.64 per diluted share for the year ended December 31, 2011, which is an increase of 12.4% compared to $160.8 million or $5.02 per diluted share for the year ended December 31, 2010.A reconciliation of FFO for non-core items can be found on page S-3 in the Company's Supplemental Financial Information package. Net income available to common stockholders for the quarter and year ended December 31, 2011 totaled $13.9 million or $0.42 per diluted share and $40.4 million or $1.24 per diluted share, respectively, compared to $4.8 million, or $0.16 per diluted share and $33.8 million or $1.14 per diluted share for the quarter and year ended December 31, 2010. Michael Schall, President and Chief Executive Officer of the Company, stated, "The Company exceeded its primary operating and financial goals in 2011.The same-property NOI growth rate in the fourth quarter was among the strongest in the last decade, supported by strong execution by the operations team and improving multifamily fundamentals driven by recovering national and local economies.External growth was comprised of investment commitments in excess of $1 billion in 2011, represented by a balanced program including $533 million in acquisitions, $423 million in development commitments, and $198 million in preferred equity investments.We believe robust internal growth as well as the investments made in 2011 set the stage for strong results in 2012 and beyond." Same-Property Operations Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property rental rates, financial occupancies, gross revenues, operating expenses, and NOI for the quarter ended December 31, 2011 compared to December 31, 2010: Q4 2011 compared to Q4 2010 Rental Rate Occupancy Gross Revenues Operating Expenses NOI Southern California % % % -1.2 % % Northern California % % % -0.9 % % Seattle Metro % % % -2.3 % % Same-property portfolio % % % -1.3 % % 925 East Meadow Drive Palo Alto California 94303 telephone facsimile www.essexpropertytrust.com The table below illustrates the percentage change in same-property rental rates, financial occupancies, gross revenues, operating expenses, and NOI for the year ended December 31, 2011 compared to December 31, 2010: Year Ended December 31, 2011 compared to Year Ended December 31, 2010 Rental Rate Occupancy Gross Revenues Operating Expenses NOI Southern California % -0.5 % Northern California % -0.6
